 



Exhibit 10.12

Non-Employee Director Compensation Summary

     Effective October 1, 2004, directors who are not employees of Renaissance
Learning, Inc. (the “Company”) receive a $6,000 annual cash retainer, to be paid
quarterly. In addition to this retainer, non-employee directors will continue to
receive a fee of $1,000 for each board meeting attended, plus out-of-pocket
expenses incurred in connection with attendance at each such meeting. For each
committee meeting attended, these directors will continue to receive the
following fees, plus out-of-pocket expenses: (a) the chairman of the Audit
Committee receives $1,000 for each Audit Committee meeting attended, while the
other Audit Committee members receive $750 for each such meeting, and (b) the
chairman of the Compensation Committee receives $750 for each Compensation
Committee meeting attended, while other Compensation Committee members receive
$500 for each such meeting. Meeting fees for attendance at Nominating Committee
meetings will be established if and when that committee meets.

     In addition, each non-employee director receives a semi-annual option grant
under the Company’s 1997 Stock Incentive Plan. The number of shares for which
each option is granted to a director is equal to $75,000, for each semi-annual
grant amount, divided by the exercise price per share. Options are granted with
an exercise price equal to the fair market value of the Company’s common stock
on the date of grant, vest immediately and expire ten years from the date of
grant. In addition, such options are exercisable by the directors for up to two
years after termination of service on the board.

